PD-1668-15
                                                                    COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                  Transmitted 12/23/2015 2:18:11 PM
DECEMBER 22, 2015                  IN THE                           Accepted 12/23/2015 3:03:04 PM
                                                                                     ABEL ACOSTA
                         COURT OF CRIMINAL APPEALS                                           CLERK
                                 OF TEXAS

  STATE OF TEXAS                           §
                                           §
  V.                                       §     CAUSE NUMBERS - - -- -
                                           §
  CODY CRYMES                              §

                APPELLANT'S MOTION TO EXTEND TIME
          TO FILE THE PETITION FOR DISCRETIONARY REVIEW

  TO THE HONORABLE COURT OF CRIMINAL APPEALS:

        Cody Crymes, appellant, files Appellant's Motion To Extend Time To File

  The Petition For Discretionary Review and would show as follows:

                                          I.

        Appellant was indicted for the felony offense of Sexual Assault of a Child in

  cause number 17166 in the 253rd Judicial District Court of Chambers County. The

  First Court of Appeals dismissed the appeal in cause number 0 1-15-00206-CR in

  Cody Crymes v. The State of Texas on November 24, 2015.

        This motion relates to an appeal from the denial of Appellant's Motion to

  Withdraw Plea that was raised by written motion before trial. On May 23, 2013

  Appellant was indicted for the felony offense of Sexual Assault of a Child in cause

  number 17166. 1 CR 9-10. The indictment related to acts alleged to have been

  committed on April10, 2011. 1 CR 9-10. On February 7, 2014 Appellant agreed to

  plead guilty to the acts as alleged in cause number 17166. 1 CR 28-9. The plea
agreement required, inter alia, that Appellant be placed on deferred probation for a

period of ten years, a fine of $1,500, costs of court, 250 hours of community

service restitution, sex offender registration for life, and an agreement that he

testify truthfully at any trial or hearing of the co-defendant charged in each of the

cases. 1 CR 27. Without accepting the proposed plea agreement or entering any

findings, the trial court reset the case until June 27, 2014. 2 RR 8.

      On June 27, 2014, Appellant appeared before the trial court with new

counsel. 3 RR 4-8. The trial court granted Appellant' s motion to substitute new

counsel and reset the case, still, without accepting the terms of the previously

proposed plea bargain agreement. See Id. On September 5, 2014 Appellant filed a

Motion to Withdraw Guilty Plea. 1 CR 39-43. On February 27, 2015 the trial court

denied Appellant's Motion to Withdraw Guilty Plea. 7 RR 9. On that same date the

trial court accepted the proposed plea agreement and sentenced Appellant to ten

years deferred probation. 1 CR 71-2. Notice of Appeal was timely filed on March

3, 2015. 1 CR 82. Appellant's brief was timely filed on June 17, 2015. Appellee's

brief was filed on August 17, 2015. On September 24, 2015, the First Court of

Appeals issued a Memorandum Opinion dismissing Appellant's appeal "for want

of jurisdiction." Appellant filed a Motion for Rehearing on October 1, 2015. The

First Court of Appeals withdrew its previous opinion and issued a Memorandum

Opinion dismissing Appellant's appeal. Appellant's Petition for Discretionary

Review will be timely filed if it is filed on or before December 28, 2015.
                                        II.

      The petition for discretionary review (PDR) is due by December 28, 2015.

This court has not previously granted an extension of time.

                                        III.

      Appellant requests until February 22, 2016 to file the PDR. For good cause,

he would show that counsel seeks additional time to file the PDR for the following

reasons:

      Counsel is preparing a brief in Michael Perry v. State, No. 14-15-004 33-CR;

preparing a PDR in Brogan Melchior v. State, No. PD-1559-15 and preparing a

Motion for Rehearing and En Bane Reconsideration in Colin Dempsey v. State, No.

14-14-00634-CR. Counsel is also preparing a Motion to Suppress and for a Jury

Trial in State v. Jonathan Fails, Cause No. 2014-0637 in Polk County Criminal

Court at Law; preparing for a Jury Trial in State v. Ericka Benson, Cause No. 6589

and 6590 in Andrews County 109th Judicial Criminal District Court; preparing for

a Jury Trial in State v. James Adams, Cause No. M-1413164 and M-1413165 in

Dallas County Criminal Court at Law 4 and preparing a Motion for New Trial in

State v. Jose Castro, Cause No. 1480456 in Harris County 263rct Judicial Criminal

District Court. Also, Christmas Holidays December 24 and 25, 2015, New Year

Holidays December 31, 2015 and January 1, 2016 and a prepaid Vacation January

14- 18, 2016.

      Thus, he needs additional time to file the PDR in appellant's case.
                                                  Respectfully submitted,



                                                   l{5l ((J,y,if'
                                                  Rick Oliver
                                                  State Bar No. 24048179
                                                  1221 Studewood Street
                                                  Houston, Texas 77008
                                                  (713) 864-3700
                                                  (713) 864-3703 (facsimile)
                                                  rickoliverlaw@gmail.com

                                                 Attorney for Applicant
                                                 CODY CRYMES




                          CERTIFICATE OF SERVICE

      I served this document on Appellate Division of the Chambers County District

Attorney's Office, P 0 Box 1409, Anahuac, Texas, 77514 by United States Mail,

first class, on December 23, 20 15.




                                                  Rick Oliver